Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: 10,728, 978 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Receipt is acknowledged of applicant’s amendment filed on December 28, 2020. Claims 1-30 are pending.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hayden Marrs (Reg. No.:  78,767) on January 14, 2021.
The application has been amended as follows: 
Claim 28: On line 1, change “The lighted artificial tree of claim 27” to --The decorative lighting system of claim 27--.
Claim 29: On line 1, change “The lighted artificial tree of claim 28” to --The decorative lighting system of claim 28--.
Claim 30: On line 1, change “The decorative lighting system of claim 26” to --The decorative lighting system of claim 27--.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-14, the applicant filed a Terminal Disclaimer dated on December 18, 2020 to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on September 29, 2020. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting artificial tree wherein, along with the other claimed features, transmitting, by the controller and to the first variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the first variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more illumination sequences to be transmitted, by the first IC, to the plurality of color LEDs of the at least one variable-color LED lamp of the first variable-color LED light string; transmitting, by the controller and to the second variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the second variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more illumination sequences to be transmitted, by the second IC, to the plurality of color LEDs of the at least one variable-color LED lamp of the second variable-color LED light string; and transmitting, by the controller to the third lighting system, instructions for controlling the third lighting system, as recited in claim 1.
Regarding Claims 15-21, the applicant filed a Terminal Disclaimer dated on December 18, 2020 to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on September 29, 2020. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting artificial tree wherein, along with the other claimed features, transmit instructions for selectively controlling one or more LED lamps to a plurality of trunk portions; a first trunk portion comprising: a first wiring harness having two or more electrical conductors; a first connection mechanism; a first plurality of branch segments extending axially from the first trunk portion; and a first variable-color LED light string distributed across the first plurality of branch segments, and a second trunk portion comprising: a second wiring harness having two or more electrical conductors; a second connection mechanism; a 
Regarding Claims 22-26, the cited prior art of record does not teach or fairly suggest a lighting artificial tree wherein, along with the other claimed features, transmitting, by the controller and to the second variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the second variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more illumination sequences to be transmitted to the plurality of color LEDs of the at least one variable-color LED lamp of the second variable-color LED light string; and transmitting, by the controller and to the third variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the third variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more illumination sequences to be transmitted, by the third IC, to the plurality of color LEDs of the at least one variable-color LED lamp of the third variable-color LED light string, as recited in claim 22.
Regarding Claims 27-30, the applicant filed a Terminal Disclaimer dated on December 18, 2020 to overcome the Double Patenting rejection set forth in the Non-Final Office action dated on September 29, 2020. Furthermore, the cited prior art of record does not teach or fairly suggest a decorative lighting system for integration into a lighted artificial tree wherein, a first electrical conductor of the two or more electrical conductors controls the plurality of color LEDs, and a second electrical conductor of the two or more electrical conductors controls the plurality of white LEDs, and further wherein both the first and second electrical conductors are in communication with the controller, as recited in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896